DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 20 have been examined. Claims 1, 19 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mooren et al. (WO 2009076670A1) in view of Zaldivar et al. (WO 2012050622A2) and further in view of  Becker et al. (WO 2012150279A1 hereinafter Becker)

WO 2009076670A1 in view of EP 2 983 619 B1 and further in view of Neal Daniel (US. 20170027437A1) and (WO 2012050622A2) Woodley et al. (US. 20140114297A1) 
With respect to claim 1, Van Der Mooren teaches a method for generating an eye surgery plan for a patient, the method comprising, by a computing device: 
obtaining diagnostic data indicative of physical attributes of the patient's eye predefined as corresponding to a group of options related to cataract surgery planning (‘670; Para 0019: Pupil sizes for the patient post-procedure (such as IOL insertion and/or cataract removal can be estimated based on preoperative pupil sizes, patient age, the grade of cataract, the type of surgical procedure that is planned), (‘670; Paras 0017-0018);
obtaining, from an electronic patient questionnaire, patient answers associated with a set of patient-datum weights corresponding to electives within the group of options (‘670; Para 0018: patient parameters that may be considered during selection, design, and/or fabrication of the custom multifocal iOLs described herein include, but are not necessarily limited to: estimated post-operative pupil size or sizes, optionally under different viewing conditions including differing lighting conditions (e.g., photopic, mesopic, or the like) and/or differing viewing distances (e.g., near, far, or the like) construed as the electives; age; cataract grade; lifestyle assessment of the patient's vision needs (such as based on a questionnaire, physician assessment, or the like); shape of the cornea; length of the eye; anterior chamber depth; historic refraction; medical status of the retina; any combinations thereof; and the like.; Para 0034: Such patient lifestyle parameters may be identified by measurements, observations, questionnaires from the patient or others in contact with or having knowledge about the patient); and
Van Der Mooren does not, but Zaldivar teaches 
each option within the group of options having a plurality of electives, select individual diagnostic datum, among the obtained diagnostic data, having a set of diagnostic-datum weights corresponding to electives within the groups of options (‘622; Figs. 6A-6E depict various Toric planner screens. Fig. 6A:pre-adjusted screen. Fig 6B: three toric lens options, Fig. 6C adjusted toric caliper, etc…construed as group of options; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Van Der Moor with the technique of providing tools for the surgical placement of intraocular implants of Zaldivar in order to provide correct placement or re-placement
Becker teaches generating at least one of a post-operative refractive-target candidate and an intraocular lens-type candidate based at least in part on the sum of the diagnostic-datum weights and the sum of the patient-datum weights of the associated elective (‘279; Abstract: by disclosure, Becker describes a method and a device for preoperatively predicting a postoperative horizontal depth (postope IOLE, postope IOLE*) of an intraocular lens (14, 14') in a patient's eye (1). Parameter values are provided, said parameters including a first parameter as the depth (preopACD) of an anterior chamber (7) of human eyes, a second parameter as a horizontal length (preopAL) of human eyes, and a third parameter as a postoperative position of intraocular lenses in human eyes. Specific triplets of values are selected from said values as main interpolation nodes (18 to 33), each triplet of values comprising a value for each of the three aforementioned parameters, and the main interpolation nodes (18 to 33) are entered into a three-dimensional coordinate system that is spanned by the three parameters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Van Der Moor/Zaldivar with the technique of preoperatively predicting a postoperative horizontal depth (of an intraocular lens of Becker in order to provide correct placement or re-placement for an intraocular lens

Claim 19 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Van Der Mooren teaches wherein the select individual diagnostic datum is indicative of a physical measurement value, and the individual weights in its set of diagnostic-datum weights are based on its indicated physical measurement value (‘670; Para 0032: The parameters of the multifocal diffractive IOL may also be adjusted to suit a particular set of design objectives or to reflect a particular set of measurements for a particular set of eyes or an individual eye.). 

With respect to claim 3, the combined art teaches the method of claim 1, Van Der Mooren teaches wherein the diagnostic data is obtained from one of a diagnostic device and a diagnostic data store. (‘670; Para 0033: A wide variety of measurement devices may be used to obtain these or other optical characteristics of the patient's eye useful for the presbyopia mitigation)

With respect to claim 4, the combined art teaches the method of claim 1, Van Der Mooren teaches further comprising: obtaining, from an electronic doctor questionnaire, doctor's answers to questions addressing doctor-preferences related to at least one option within the group of options, the doctor's answers defining configuration settings (‘670; Para 0018: physician assessment);
configuring a graphical user interface based at least in part on the configuration settings, the graphic-user interface embodying said electronic patient questionnaire (‘670; Para 0037: an input 54 (e.g., a user interface such as a display with an input device (e.g., touch-sensitive screen, mouse, touchpad, keyboard, or the like) that accepts one or more patient lifestyle parameters and one or more eye factors associated with a patient).

With respect to claim 5, the combined art teaches the method of claim 1, Van Der Mooren teaches further comprising: obtaining, from an electronic medical record (EMR) system, EMR data of the patient predefined as corresponding to at least one option within the group of options related to cataract surgery planning, wherein: the generating of the at least one of the post-operative refractive-target candidate and the intraocular lens-type candidate, further includes eliminating from consideration at least one elective based on the obtained EMR data (‘670; Para 0040: the processor 56 determines or selects a particular multifocal IOL based on the patient lifestyle parameters and one or more eye factors. For example, the processor 56 can determine at least one characteristic of the echelettes associated with a candidate multifocal IOL based on the patient lifestyle parameters and the eye factors. Para 0042).  

With respect to claim 6, the combined art teaches the method of claim 5, Van Der Mooren teaches further comprising: determining whether the patient is eligible for cataract surgery based at least in part on the obtained EMR data, patient-datum weights, and insurance provider criteria (‘670; Para 0019).  

With respect to claim 7, the combined art teaches the method of claim 5, Van Der Mooren teaches further comprising: comparing a physical attribute of the patient's eye as determined from the obtained EMR data and as determined from obtained diagnostic data, and outputting an alert if they differ by more than a predefined threshold (‘670; Paras 0032-0033).  

With respect to claim 8, the combined art teaches the method of claim 7, Van Der Mooren teaches further comprising: obtaining, from an electronic doctor questionnaire, doctor's answers to questions addressing doctor-preferences related to at least one option within the group of options, the doctor's answers defining configuration settings; wherein the physical attribute and threshold are predefined by the configuration settings (‘670; Para 0018: physician assessment). 

With respect to claim 9, the combined art  teaches the method of claim 8, Zaldivar  teaches lwherein the generated at least one of the postoperative refraction target candidate and intraocular lens (IOL) type candidate is output as a proposal for 622; page 9, lines 1-7,  lines 17-30).  

With respect to claim 10, the combined art teaches the method of claim 1, Van Der Mooren teaches further comprising: outputting an alert in response to a signal-to-noise ratio of at least part of the diagnostic data being below a predefined threshold (‘670; Para 0032). 

With respect to claim 11, the combined art teaches the method of claim 1, Zaldivar teaches wherein: the electronic patient questionnaire includes a display that simulates a vision condition to a specified degree of severalty (‘622; page16, lines 25-34). 

With respect to claim 12, the combined art  teaches the method of claim 1, Zaldivar teaches further comprising:
determining whether the patient is eligible for cataract surgery based at least in part on the patient-datum weights and insurance provider criteria; submitting the least one of the post-operative refraction target candidate and intraocular lens (IOL) type candidate 622; Abstract);
identifying, as part of generating an eye surgery plan, at least one of a specific intraocular lens model, a intraocular lens power, toric power and axis 622; page 20, lines 3-9, and arcuate incision parameters based at least in part on the configuration settings and the calculation results from the accessed calculator;
outputting the generated eye surgery plan, including: (1) cataract surgery eligibility; (2) intraocular lens model; (3) intraocular lens power; (4) toric power and axis if the intraocular model is a toric lens (‘622; page 20, lines 3-9); (5) arcuate incision parameters; and (6) alert of any inconsistency between the patient answers and the obtained diagnostic data. 

With respect to claim 13, the combined art teaches the method of claim 1, Zaldivar teaches wherein the options within the group of options includes at least one of a post-operative refraction target option, a treatment method option, an intraocular lens type option, an operation procedure type option, and a surgery eligibility check option (‘622; page 20, lines 3-9). 

With respect to claim 14, the combined art teaches the method of claim 1, Zaldivar teaches wherein: the group of options includes a post-operative refractive target option; and electives within the post-operative refractive target option include a distance refractive-range target, an intermediate refractive-range target, and a near refractive-range target (‘622; page 6, lines12-15). 

With respect to claim 15, the combined art teaches the method of claim 1, Zaldivar teaches wherein: the group of options includes an intraocular-based-treatment option; and electives within the intraocular-based-treatment option include a monofocal treatment elective, presbyopic treatment elective, and a monofocal treatment elective (‘622; page 14, lines 17-22). 

With respect to claim 16, the combined art teaches the method of claim 1, Zaldivar teaches wherein: the group of options includes an operation procedure type option; and electives within the operation procedure type option include Limbal Relaxing Incisions, Femtosecond Laser-Assisted Cataract Surgery, and post-operative cornea shaping by laser (‘622; page 15, lines14-22). 

With respect to claim 17, the combined art teaches the method of claim 1, Zaldivar teaches wherein: the group of options includes an intraocular-type option; and the electives within the intraocular-type option include at least four of monofocal IOL, toric IOL, multifocal IOL, multifocal toric IOL, EDOF IOL, EDOF toric IOL, accommodative IOL, accommodative toric IOL, and A/C IOL (‘622; page 1, lines 30-35). 

With respect to claim 18, the combined art teaches the method of claim 1, Van Der Mooren teaches further comprising: establishing a network connection with a diagnostic data store, and obtaining the diagnostic data via a network; invoking a web-browser; and using the web-browser to display the electronic patient questionnaire (‘670; Para 0038). 

With respect to claim 20, the combined art teaches media of claim 19, Van Der Mooren teaches further comprising: obtain, from an electronic medical record (EMR) system, EMR data of the patient predefined as corresponding to at least one option within the group of options related to cataract surgery planning, wherein: the step to generate at least one of the post-operative refractive-target candidate and the intraocular lens-type candidate, further includes eliminating from consideration at least one elective based on the obtained EMR data (‘670; Para 0040: the processor 56 determines or selects a particular multifocal IOL based on the patient lifestyle parameters and one or more eye factors. For example, the processor 56 can determine at least one characteristic of the echelettes associated with a candidate multifocal IOL based on the patient lifestyle parameters and the eye factors. Para 0042).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686